PER CURIAM:
John Patrick Donohue appeals the district court’s order denying his second motion to amend his 42 U.S.C. § 1983 (2012) complaint that the district court dismissed without prejudice as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Donohue v. Still, No. 7:14-cv-00151-GEC-RSB (E.D.Va. May 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.